Citation Nr: 1759712	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the Veteran's variously diagnosed cancers (with metastases), including right tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in October 2012.  The appellant is his surviving spouse; she has been substituted by the Agency of Original Jurisdiction (AOJ) to complete the processing of the deceased Veteran's appeal with regard to the SMC issue as well as the issue of entitlement to service connection for multiple cancer diagnoses.  The substitution was established in part of a December 2012 decisional letter sent to the appellant (documented in the legacy "Virtual VA" electronic system) granting the appellant substituted claimant status.  As discussed in the Board's prior remands of these issues, the Board observes that correspondence following the substitution determination from both VA and the appellant has occasionally referred to the claims as involving "accrued benefits" (an alternative basis of jurisdiction, different than substitution); however, there is no indication that the appellant has disagreed with or sought to appeal the December 2012 decision granting her substituted claimant status.

The appellant appealed to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin after a temporary transfer of jurisdiction over the case from the VA Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case appears to have subsequently shifted between the RO in Montgomery and the PMC in Milwaukee, with jurisdiction currently residing with the PMC in Milwaukee.  The December 2012 rating decision denied service connection for the cause of the Veteran's death.  In August 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

Prior to his death, the Veteran initiated an appeal of a March 2012 rating decision of the VA RO in Montgomery, Alabama.  The Veteran's appeal arising from his March 2012 notice of disagreement was pending at the time of his death.

This matter was previously before the Board in September 2015, when the issues remaining on appeal were remanded for additional development of the evidence.  This case was again before the Board in September 2016, when the Board reopened the portion of the service connection claim that had been subject to a prior final denial and remanded the case again for additional development of the evidence.  The Board's September 2016 decision also denied the appellant's request for an additional Board hearing.  The case was most recently before the Board in July 2017, when it was again remanded for needed additional development of the evidence.

The Board notes that the September 2016 Board remand directed (in part) that efforts be made to obtain the Veteran's records in the custody of the Social Security Administration (SSA).  The May 2017 brief from the appellant's representative expresses concern that "VA has never requested the veteran's Social Security file."  However, in October 2016, VA obtained from SSA a response to a request for records.  SSA provided a copy of the Veteran's disability determination associated with a November 2005 filing date; this is available for review in the portion of the claims-file stored in the legacy "Virtual VA" electronic system.  (The Board notes that the May 2017 brief is accidentally mislabeled on its face as being completed in May 2016, but the brief makes clear reference to the contents of the December 2016 VA medical opinion developed in this case; this brief was submitted in May 2017.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's only correct primary cancer diagnoses during his lifetime were tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma; other suggestions of cancer diagnoses represent metastases of the primary cancers or mischaracterizations of the primary cancer diagnoses. 

2.  The Veteran's cancers (tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma) were initially diagnosed decades after his military service, are not shown to be related to his military service (including exposure to tactical herbicide agents), and are not shown to have been caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

3.  The Veteran's death certificate lists the cause of death as oropharyngeal bleed due to or as a consequence of oropharyngeal cancer due to or as a consequence of squamous cell carcinoma of the esophagus; no other condition is shown to have contributed to the death.

4.  At the time of the Veteran's death, his only service-connected disability was PTSD, rated 100 percent disabling.

5.  The competent evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death, or that his death resulted from any disability incurred in or aggravated by service.

6.  The impairment caused by the Veteran's single service-connected disability (PTSD) did not require the care or assistance of another on a regular basis or render the Veteran housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cancers (tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma), to include as secondary to herbicide exposure or service-connected disabilities, are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.310, 3.313 (2017).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).

3.  The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Veteran's Cancer Diagnoses

The appellant contends that the Veteran's complex set of cancer diagnoses included at least one pertinent primary cancer diagnosis causally linked to the Veteran's in-service exposures.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

The Veteran is presumed to have been exposed to tactical herbicide agents during his service in the Republic of Vietnam.  There is no controversy in this case as to the fact that the Veteran's service met the conditions for the Veteran to be presumed to have been exposed to tactical herbicide agents during service.  An essential question in this case is whether the Veteran was diagnosed with a form of cancer that may be presumptively linked to in-service herbicide exposure (under 38 C.F.R. § 3.309(e)) or may otherwise be linked by medical evidence to in-service exposures.
 
If a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975), has one of a list of diseases associated with exposure to certain herbicide agents [to include Agent Orange], then that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service.  Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Certain specific forms of cancers are listed among the diseases presumed to be associated with exposure to herbicides, while other forms of cancer are not.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  The Board notes that the pertinent list of diseases associated with exposure to certain tactical herbicide agents in 38 C.F.R. § 3.309(e) specifically includes "Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)," and "Non-Hodgkin's Lymphoma."  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

This case has featured a number of complex medical questions associated with a variety of contentions and potential theories of entitlement under applicable law.  A December 2003 VA medical opinion associated with the Veteran's first claim of entitlement to service connection for a cancer pathology (prior to the emergence and development of further cancer in the subsequent years) noted that the Veteran's cancer at the time "appears to be a primary tonsil malignancy," and "[t]herefore this malignancy would appear to be pharyngeal cancer and not a laryngeal cancer, and therefore not part of the respiratory system for purposes of Agent Orange presumption."  In the years following the December 2003 opinion, the Veteran's cancer profile developed a greater level of apparent complexity.  In addition, an August 2015 private medical opinion from a Dr. White (documented in Virtual VA) states that the Veteran's "oropharyngeal cancer is as likely as not to have been caused by Agent Orange exposure."  No further explanation or rationale was provided for this opinion.  The Board's three remands in the course of this appeal directed development of more adequate medical opinions to address a number of significant questions central to the appellant's contentions and the complex medical queries at the core of this case.

The Board's September 2015 remand discussed uncertainty in the record regarding the specific nature and diagnoses of the Veteran's various manifestations of cancer, and the Board sought to obtain a medical opinion informed by review of the complete record to identify the nature and etiology of each cancer diagnosis found.

Amongst other questions, the Board's September 2015 remand specifically asked the examiner: "Based on the information and medical documentation available, please identify and clarify each of the various cancer diagnoses shown."  The June 2016 VA medical opinion explains that the Veteran had tonsillar cancer that apparently metastasized to the Veteran's tongue, and that the Veteran had a distinct diagnosis of esophageal squamous cell carcinoma.  The June 2016 VA medical opinion did not otherwise identify and clarify each of the potentially pertinent cancer diagnoses shown in the medical evidence of record.

The Board additionally notes that the June 2016 VA medical opinion makes reasonably clear that the author asserted that the Veteran's tonsillar cancer was not a respiratory tract cancer and was not related to exposure to tactical herbicide agents, but the June 2016 VA medical opinion does not present as clear of an opinion regarding the Veteran's esophageal cancer diagnosis.  Rather, the June 2016 VA medical opinion states that the "distinct esophageal cancer ... did not play a roll [sic] in the immediate cause of death," suggesting a reason that no discussion of etiology was believed to be required.  The Board observes (as acknowledged by the June 2016 VA medical opinion's summary of review of pertinent documents) that the Veteran's death certificate lists squamous cell cancer of the esophagus as a cause of the Veteran's death.  The appellant has argued, including in the August 2016 brief, that the esophagus is part of the respiratory tract (directing attention to the role of esophageal dysfunction or obstruction in respiratory impairments such as sleep apnea).  The Board's September 2016 remand accordingly sought medical opinions concerning whether the Veteran's esophageal cancer was a respiratory cancer and whether it may otherwise have been etiologically linked to the Veteran's in-service exposure to tactical herbicides.

The Board notes that the pertinent list of diseases associated with exposure to certain tactical herbicide agents in 38 C.F.R. § 3.309(e) specifically includes "Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)."  The Board has paid particular attention to the question of whether the Veteran had a cancer of the larynx.  An August 2007 VA medical report for the surgical placement of a "percutaneous endoscopic gastrostomy tube" shows a preoperative diagnosis of "laryngeal cancer," and a postoperative diagnosis of "same."  A May 2011 VA medical report (available in Virtual VA with CAPRI records filed under the date February 11, 2013) refers to the Veteran having a history of "CA LARYNX 2003 AND SPREAD TO TONGUE 2005...."  The record repeats the medical characterization of "CANCER OF THE LARYNX IN 2003 ... spread to tongue in 2005" with additional references to cancer of the larynx.  One of the report's references describes the diagnosis in the present tense: "PT HAS CANCER OF LARYNX S/P []RADIATION AND CHEMOTHERAPY AND DIFFUSE INDURATION RT MANDIBULAR AREA."  The reference is essentially repeated in the summary "MALE WITH CA OF LARYNX AND TONGUE," and the list of actively treated diagnoses includes "CA LARYNX" in addition to "CA TONGUE" and "NEOPLASM OF HEAD AND NEC[K]."  A September 2011 VA medical report (also available in Virtual VA with CAPRI records filed under the date of February 11, 2013) from the same provider similarly describes ongoing treatment for cancer characterized as of the larynx: "WITH CA LARYNX HAVING RADIATION AND CHEMOTHERAPY IN VA BHM."

A cancer of the larynx is considered (by express listing) to be a respiratory cancer in the provisions of 38 C.F.R. § 3.309(e), and thus cancer of the larynx would be presumed to be causally related to the Veteran's in-service exposure to tactical herbicide agents.  The June 2016 VA medical opinion did not discuss the indications of cancer of the larynx; it simply concluded: "The veteran had two distinct cancers, one originally from the tonsils and the other from the esophagus."  The June 2016 VA medical opinion concluded that the tonsil cancer was "an oropharyngeal cancer" that is not a "respiratory tract cancer[] ... related to agent orange."  However, the significance of the multiple medical notations of record referring to a diagnosis of cancer of the larynx were not addressed.

The question of whether the Veteran had a primary cancer of the larynx is an essential medical question in this case.  The appellant contends that consideration of this case has fundamentally misconstrued the Veteran's pertinent medical history.  In March 2014 correspondence, the appellant asserted that "the Veteran's PRIMARY site was the CA of the LARYNX, which IS a PRESUMPTIVE condition of AO exposure, and the resulting additional cancers in the surrounding oroesophageal areas AND the LYMPHOMA can all be considered secondary to the original PRESUMPTIVE LARYNGEAL CA, THEREBY making his death Service Connected."  This important assertion involves a medical matter regarding which the Board must rely upon competent medical evidence to make a determination.  Accordingly, the Board sought a competent medical opinion to address the matter to enable adequately informed final appellate review.  (Because the Veteran's cancers spread beyond their points of origination, this case requires medical clarity not only to identify the pertinent primary cancer diagnoses, but also to specifically distinguish the diagnostic type and origin of the cancer from references to other parts of the body where the cancer may have spread.)

The December 2016 VA examiner's report addressed the significant question of the correct specific diagnosis of the Veteran's primary cancers.

The December 2016 VA examiner determined:

The veteran had squamous cell cancer of the tonsils that spread to the tongue.  This is based on pathology reports that indicate the cancer of the tongue was the same as the cancer of the tonsils.  He also had a separate squamous cell carcinoma of the esophagus.  This is based on the distance between the tonsils and the esophagus as well as the fact the pathology identified the esophageal cancer being distant from the tonsil cancer.  The cancers of the esophagus and tonsils were distinct pathologically[,] meaning that they had to have two different origins.

Thus, the December 2016 VA examiner clarified that the Veteran had two primary cancers: one primary cancer was of the tonsils (spreading to the tongue), and the other primary cancer was of the esophagus.  The December 2016 VA examiner clarified that "[t]here are no other confirmed diagnoses in the medical records."

The December 2016 VA examiner specifically finds that "[t]he veteran did not have laryngeal cancer."  The examiner noted that "in 8/2007 he was listed as having laryngeal cancer prior to a GI procedure that was done to help relieve swallowing problems," but explains that "[t]here is no supporting documentation to indicate that he actually had the diagnosis of laryngeal cancer."  Significantly, the examiner noted that "[t]he statement was not made by a physician directly involved in treating the cancer but rather someone who was involved in palliating a side effect of the treatment."  Furthermore, the VA examiner notes that "[t]he other mentions of laryngeal cancer were made by the same primary care physician in 5/2011 and 9/2011," and discusses that "[t]his primary care provider stated that the diagnosis was cancer of the larynx in 2003 that spread to the tongue in 2005.  This erroneous statement is likely based on the proximity of the larynx to the pharynx, thus making it easy to get the two confused."  The VA examiner clarifies that "the tonsils are anatomically located in the pharynx."  The VA examiner emphasizes: "There was again no evidence in the record to base the cancer coming from the larynx," further citing that "an ENT physician, directly involved in the care of the cancer, identified the cancer as being from the oropharynx with no mention of laryngeal cancer only 3 weeks after 5/2011 primary care physician stated the opposite."  The VA examiner also noted that "[t]here is also a 12/2003 medical opinion that states that there is no basis for stating that the veteran's cancer is from the veteran's respiratory tract."  Thus, the analysis of the VA examiner concluded: "Given the lack of supporting documentation that the veteran had a laryngeal cancer, it is unlikely that the veteran actually had this diagnosis."

The December 2016 VA examiner goes on to address the appellant's contention that the Veteran's cancers should be considered cancers of the respiratory tract (as cancers of the respiratory tract may be presumptively linked to exposure to tactical herbicide agents).  The VA examiner explains that, medically, "[t]he tonsils are not considered part of the respiratory tract."  The VA examiner acknowledges that "[a]s the August 2016 brief contends, the tonsils contain lymph tissue that has an effect on the respiratory system," but explains that "[d]espite this influence on the respiratory tract the tonsils are considered part of the pharynx."  The VA examiner discusses that "[i]t is also notable that institute of medicine clearly delineates the tonsils and other cancers of the oropharynx from the larynx, bronchi and lungs as it repeatedly states in the 1115 page report on agent orange that there i[s] insufficient evidence to link tonsillar cancer to agent orange."  Additionally, the VA examiner explains that "[t]he esophagus is also not part of the respiratory tract," as "[t]he esophagus is a tube below the pharynx that carries food and liquids to the stomach" in contrast to "[t]he respiratory tract which includes the larynx and upper main stem bronchus," which "is located in front of the esophagus."  On the basis of these distinctions, the VA examiner explains that the Veteran's primary cancers of the tonsils and the esophagus are not respiratory tract cancers as neither the tonsils nor the esophagus are medically considered to be part of the respiratory tract.

The Board finds that the December 2016 VA medical opinion persuasively explains that the Veteran's correct primary cancer diagnoses were limited to (1) tonsillar squamous cell carcinoma, and (2) esophageal cancer.  The Board also finds that the December 2016 VA medical opinion persuasively explains that the Veteran's cancers were not otherwise cancers of the respiratory tract.  The Board finds that the December 2016 VA medical opinion is generally consistent with the rest of the medical evidence of record, and persuasively explains the conflict with the contrary suggestions of record.  The Board finds no contrary medical opinion of record of comparable probative value, as no contrary opinion of record presents a competent medical opinion explaining the significance of the conflicting references and indications in the documented medical history and evidentiary record.

On this point, the Board finds that the highly probative December 2016 VA medical opinion persuasively explains the conflicting indications of record and resolves the conflict through explaining that only (1) the tonsillar squamous cell carcinoma and (2) the esophageal squamous cell carcinoma are medically considered primary cancer diagnoses supported by review of the complete documented medical history.  The December 2016 VA medical opinion persuasively explains that the contrary indications of record, featuring medical records that refer to other cancer diagnoses, are most likely in error.  The December 2016 VA medical opinion persuasively explains that, when read in the context of the complete documentation of medical history, any suggestions of primary cancers other than (1) tonsillar squamous cell carcinoma and (2) esophageal squamous cell carcinoma are from attempts to summarize the Veteran's history without the specialized precision of the more probative medical reports prepared for the purposes of direct evaluation and treatment of the cancers.  The Board finds that the December 2016 VA medical opinion presents the most probative and persuasive evidence concerning the Veteran's cancer diagnoses and etiologies in this case.

The appellant has repeatedly asserted that amongst the Veteran's complex set of cancer diagnoses was lymphoma.  In her March 2014 written statement she asserts that "In 2010, the Veteran was diagnosed with Lymphoma and treated at the Birmingham Alabama VAMC."  In another March 2014 written statement, she asserts that "[i]n 2010 [h]e developed CA of the LYMPH GLANDS ... for which he was treated at the Birmingham VAMC on a regular basis for the next two years."  The Board is unable to identify clear confirmation of this assertion in its review of the medical evidence (including the medical evidence newly added during the processing of the September 2015 Board remand); the Board does observe that the Veteran's medical records show that he was evaluated for lymphadenopathy prior to 2010 (including in 2007).  Additionally, the August 2016 brief from the appellant's representative includes documentation suggesting that the Veteran's diagnosed tonsillar cancer could be medically considered a cancer of the lymphatic system.  The August 2016 brief directs attention to an attachment that appears to be a printout of a va.gov webpage that includes a "Glossary" for "Lymphoid tissue organs (lymph node, spleen, thymus, adenoids)" that lists "Tonsils" as a term defined in part as "A rounded mass of lymphatic tissue ...," and further states that "[t]he tonsils are the lymph tissues associated with the respiratory system."

The Board notes that "Non-Hodgkin's lymphoma" is a diagnosis listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed on the basis of exposure to tactical herbicides during service.  The Board's earlier September 2015 remand had asked for a medical opinion to address the question: "Did the Veteran have a diagnosis of esophageal cancer and/or lymphoma that was at least as likely as not (a 50 percent or greater probability) distinct from the previously diagnosed squamous cell carcinoma (oropharynx cancer)?"  The June 2016 VA medical opinion explained that the Veteran had tonsillar cancer that apparently metastasized to the Veteran's tongue, and that the Veteran had a distinct diagnosis of esophageal cancer.  The June 2016 VA opinion did not discuss the question of whether the Veteran had a distinct diagnosis of lymphoma to respond to the question posed by the Board's September 2015 remand.

The Board sought a new medical opinion to directly address the question of whether the Veteran had a diagnosis of lymphoma as one of his primary cancer pathologies (as distinguished from a metastasis of a different primary cancer to the lymphatic system), and to address whether any such diagnosis (if not presumptively linked to herbicide exposure) may be etiologically linked to the Veteran's military service to include in-service exposures.

The December 2016 VA medical opinion specifically finds that "[t]here is no evidence that the veteran had a non-Hodgkin's Lymphoma."  The VA examiner explains that "[t]he veteran had a squamous cell carcinoma of the tonsils," and that although "[t]he tonsils are tissue that contains lymph cells, as asserted in the August 2016 brief ... the pathology report indicated that the cancer that arose out of the tonsils was not of lymphatic origin."  The VA examiner explains that "[t]onsils are also made up of other cell types including squamous cells," and concludes that "any suggestion that the veteran had a non Hodgkin's lymphoma in his tonsils is incorrect."  The VA examiner notes that the "Veteran's widow states that he developed cancer of the lymph glands in 2010," and the VA examiner addresses this by explaining that "[t]here is no evidence to support the contention that the veteran had a primary cancer of the lymph glands that was diagnosed in 2010."  The VA examiner discusses that the Veteran "did have scans that showed possible metastasis to chest lymph nodes in 2010 but no pathology report could be found to confirm the origin of this radiologic finding."  The VA examiner further explains that "[d]espite the lack of pathology showing cancer in the lymph nodes, it is likely that he had cancer in lymph glands but this would have been from metastasis from his primary tonsillar cancer or esophageal cancer .... [L]ymph[]nodes are often [sites] where cancer spreads."

The Board finds that the December 2016 VA medical opinion persuasively explains that the Veteran's correct primary cancer diagnoses did not include lymphoma, and that the likely involvement of the Veteran's lymphatic system in his cancer pathology was limited to metastasization of non-lymphomas (his tonsillar squamous cell carcinoma and/or his esophageal cancer).  The Board finds that the December 2016 VA medical opinion is generally consistent with the rest of the medical evidence of record, and persuasively explains the conflict with the contrary suggestions of record.  The Board finds no contrary medical opinion of record of comparable probative value, as no contrary opinion of record presents a competent medical opinion explaining the significance of the conflicting references and indications in the documented medical history and evidentiary record.

The August 2016 brief also argues that the Veteran's cancer may be otherwise etiologically linked to various in-service exposures.  The representative argues: "Agent Blue was used in Vietnam.  Agent Blue is arsenic based.  Arsenic is known to cause squamous cell carcinomas such as the veteran's."  The representative's brief cites six sources of a medical/scientific nature to support this argument.  The Board takes judicial notice of the fact that Agent Blue was a mixture of two arsenic-containing compounds: sodium cacodylate and cacodylic acid.  Because the Veteran served in Vietnam during the Vietnam Era, he may be presumed to have been exposed to herbicide agents, which may include Agent Blue.  38 C.F.R. § 3.307(a)(6)(iii).  The Board's September 2016 remand sought a competent medical opinion to address the question of whether any of the Veteran's cancers may have been etiologically linked to exposure to Agent Blue during service.

The August 2016 brief also argues that "[i]t is also a given that the veteran ingested ... benzenes associated with combat engineer heavy equipment."  The Board notes that the Veteran's service personnel records confirm that he was a combat engineer.  The Board's September 2016 remand sought a competent medical opinion to address the question of whether any alleged in-service benzene exposure may have caused one of the Veteran's pertinent cancers.

The Board also notes that the August 2016 brief cites a pair of medical/scientific sources to support the assertion that the exposure to dioxins may be linked to causing one or more of the types of cancers that the Veteran suffered, beyond the scope of the legal presumption of a link to tactical herbicide exposure.  The Board's September 2016 remand sought a competent medical opinion to address this question as well.

The December 2016 VA examiner presents a medical opinion addressing the appellant's contentions regarding a possible causal link between the Veteran's cancers and his in-service exposures.  The VA examiner notes that "Agent blue contains a chemical called cacodylic acid that is made up in part of arsenic," and that this chemical has been shown to cause certain types of :cancer in laboratory animals, however, it has not been associated [with] the types of cancer that the veteran suffered from in humans."  The VA examiner also explained that arsenic exposure from Agent Blue "is not the same as an exposure to arsenic ions or elemental arsenic and does not have the same toxicity profile."  Concerning benzene exposure, the VA examiner explains that such "exposure is not relevant to this case as benzene is known to cause lymphatic cancers," whereas "the veteran did not have a lymphatic cancer."  Regarding Agent Orange exposure, the VA examiner stated that "[t]he letter from Dr. White was also reviewed," and noted that "[i]t states that the veteran's 'oropharyngeal cancer is as likely as not to have been caused by Agent Orange exposure."  However, the VA examiner explains that Dr. White's letter "does not give a basis from this opinion and is not supported by the medical literature."  The VA examiner discusses that "Agent Orange was a combination of two different herbicides, neither of which was extremely toxic to humans; however, the manufacturing process for one of the herbicides caused dioxins to be present as a byproduct .... the main toxin in Agent Orange."  The VA examiner concludes that "[a]ny opinion about toxicity due to Agent Orange would ... include an [opinion] about dioxin exposure," and significantly notes that "Agent Orange and therefore dioxin exposure have not been shown to increase the risk of esophageal cancer or tonsillar cancer."

As discussed in the December 2016 VA medical opinion, the August 2015 private medical opinion from Dr. White offers no explanation or rationale for its assertion that the Veteran has a cancer diagnosis attributable to in-service herbicide exposure.  The Board finds that the August 2015 private medical opinion presents very limited probative value on the matter.  The Board finds that the December 2016 VA medical opinion persuasively explains that the Veteran's cancers are medically unlikely to have been etiologically linked to his cited in-service exposures.  The Board finds that the December 2016 VA medical opinion is generally consistent with the rest of the medical evidence of record, and persuasively explains the conflict with the contrary suggestions of record.  The Board finds no contrary medical opinion of record of comparable probative value, as no contrary opinion of record presents a competent medical explanation with thorough explanation of the significance of the pertinent medical principles and the contents of the cited medical literature in this case.  The December 2016 VA medical opinions were based upon factors featuring the known pertinent medical principles, the details of the Veteran's history and diagnoses, and the identification of recognized risk factors for the diagnosed cancers.  Accordingly, the opinions are highly probative.  As no comparably probative medical opinion or medical evidence presents a contrary conclusion, the Board finds that the December 2016 VA medical opinions are persuasive.

The Board finds that the preponderance of the evidence is against an award of entitlement to service connection for any cancer diagnosis on the direct basis of in-service incurrence or onset.  The Veteran's correct primary cancer diagnoses are not among those presumed to be associated with tactical herbicide exposure, and the most probative evidence otherwise weighs against finding that the Veteran's cancers were etiologically linked to his military service (including in-service exposures).

The appellant further contends that at least one of the Veteran's cancers qualifies for service connection on a secondary basis on the theory that such cancer was caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).  The August 2016 brief argues that the Veteran's service-connected PTSD may be considered to have been a medical contributing cause or aggravating factor to his cancer.  In this regard, the August 2016 brief includes, as an attachment, a printed abstract from a March 2009 medical article entitled "Psychological distress and cancer mortality" from the Journal of Psychosomatic Research.  The abstract begins with the contextual sentence: "Psychological distress, such as ongoing depression and anxiety-related symptomatology, has been associated with a higher risk of incident cancer and poorer survival...."  The abstract presents a conclusion that "Psychological distress was a predictor of cancer mortality...."  The August 2016 brief and this attachment reasonably raise the question of whether the Veteran's service-connected and 100 percent disabling PTSD may be reasonably considered to have contributed to the Veteran's incurrence of any pertinent cancer diagnosis, to have aggravated the severity of his cancer manifestations, and/or to have contributed to the Veteran's death associated with cancer diagnoses (including a suggestion that PTSD causes unhealthy decisions and behaviors that may contribute to pertinent negative health outcomes).

The representative's May 2017 brief directed attention to the abstract of a 2011 medical journal article entitled "Relationship between cancer and psychology: an updated history" which includes the authors' statement: "Our observations, in accordance with other research studies, confirm the importance of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pubmed/22023757 .)

Another medical journal article abstract cited by the representative features a 2010 article entitled "Impact of stress on cancer metastasis," and includes the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3037818/ .)

The Board's prior remands sought a competent medical opinion to address these questions.

The December 2016 VA examiner's report concluded that "[i]t is less likely as not that the veteran's service-connected PTSD caused or materially contributed to the veteran's death, taking into consideration the articles submitted by the appellant."  The VA examiner notes that "[t]he August 2016 Brief has an article [] whos[e] abstract concludes 'Psychological distress was a predictor of cancer mortality, especially in lung cancer.  The presence of participants with cancer history in community-based cohorts may overestimate the association between psychological distress and subsequent cancer mortality.'"  The VA examiner noted that "[t]he whole article was reviewed," and explained that "the article states 'Psychological distress was more strongly associated with increased cancer mortality in participants with cancer history than in those without.'  Reverse causality is more likely to have influenced this finding, since a previous diagnosis of cancer may have a critical impact on baseline psychological distress.'"  The VA examiner explained: "In other words, it may be the cancer diagnosis causing the distress and not the distress causing the cancer."  The VA examiner also noted that "[t]he last sentence [cites] an article in the journal Cancer that is entitled 'Emotional well-being does not predict survival in head and neck cancer patients: a Radiation Therapy Oncology Group study."  (This implies that even any suggested link is unsupportive of the claim in the Veteran's case inasmuch as the Veteran's cancer involved the head and neck, for which emotional well-being did not predict survival.)

A September 2017 VA medical opinion addresses the appellant's contention that the Veteran's cancers may have been caused or aggravated by his service-connected PTSD.  The December 2017 VA medical opinion explains that "PTSD is not an established risk factor" for either of the Veteran's cancers, citing the known risk factors identified in current medical literature (featuring "UpToDate, Epidemiology" research through the year 2017).  The VA examiner noted that whereas "PTSD is not an established risk factor" for either cancer, "the Veteran did have a well-established non-service-connected risk factor" for both cancers, specifically: "his decades of smoking."  On this basis, the VA examiner finds that "[b]ased on review of [the] body of evidence and relevant medical literature and in accordance with accepted medical principles, it is my professional opinion that it is LESS likely than not that any of the Veteran's cancer diagnoses were caused by the Veteran's service-connected PTSD."

The September 2017 VA medical opinion additionally finds, based upon the same research avenues, that "it is LESS likely than not that [the] Veteran's cancer diagnoses [were] aggravated by (any increase in severity due to) the Veteran's service-connected PTSD."  The VA examiner explains that "[t]he fact that PTSD is not an etiology of his cancers makes it less likely that it would aggravate his two cancers," and that "UpToDate" research confirmed that "PTSD is not a described prognostic risk factor" for the cancers.

The September 2017 VA medical opinion specifically discusses the 2011 medical journal article cited by the appellant, entitled "Relationship between cancer and psychology: an updated history" that includes that authors' statement: "Our observations, in accordance with other research studies, confirm the importance of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  The VA examiner discusses that the cited article "is an overview of biological processes potentially affected by chronic stress.  The article[] goes on to theorize how these biological processes could affect cancer metastasis."  The VA examiner explains: "Informational reviews such as this article are considered the lowest level of evidence for establishing causality."  Furthermore, the VA examiner explains that "[t]he article specifically discusses neither esophageal/tonsillar cancer nor PTSD," and "[t]he authors acknowledge, 'further research is needed.'"  Thus, the VA examiner concludes that "[t]he article does not establish that this Veteran's PTSD impacted either his tonsillar or esophageal cancer."

The September 2017 VA medical opinion also specifically discusses the 2010 article cited by the appellant entitled "Impact of stress on cancer metastasis," which includes the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary of the cited article states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  The VA examiner notes that this article was "published as an editorial" and "is an historical review of theories and cellular observations related to stress hormones, the immune system, and cancer biology."  The VA examiner explains, citing principles of medical research, that "[t]his type of article does not establish causality."  Additionally, the VA examiner explains that "[t]he article specifically discusses neither esophageal/tonsillar cancer nor PTSD," and that "[t]he authors acknowledge, 'whether psychological stress increases the risk of developing cancer, however, remains unclear.'"  Thus, the VA examiner concludes that "[t]he article does not establish that this Veteran's PTSD impacted either his tonsillar or esophageal cancer."

The Board finds that the December 2016 and September 2017 VA medical opinions persuasively explain that the Veteran's service-connected PTSD is not medically indicated to have caused or aggravated his cancer pathologies.  The Board finds that the VA medical opinions are generally consistent with the rest of the medical evidence of record, and persuasively explain the conflict with the contrary suggestions of record.  The Board finds no contrary medical opinion of record of comparable probative value, as no contrary opinion of record presents a competent medical explanation of the significance of the specific details of the Veteran's particular medical history, and no contrary opinion of record presents a competent and thorough explanation of the significance of the medical principles and the contents of the cited medical literature in this case.  The Board finds that the medical literature cited by the appellant, and explained by the VA medical opinions in the context of this particular case, is substantially outweighed in probative value by the VA medical opinions.

The Board finds that the most probative evidence on this question is the December 2016 and September 2017 VA medical opinions that, in contrast to any contrary evidence of record, specifically address the Veteran's cancer diagnoses and PTSD diagnosis with clear explanations of the state of pertinent medical knowledge pertinently tailored to the facts of the Veteran's case.  The VA medical opinions persuasively explain that current medical principles and medical knowledge do not significantly support the appellant's theory in this case, including with specific consideration of the articles submitted in support of the claim on appeal.  The Board notes that articles suggesting the possibility of a medical relationship between psychiatric factors and cancer, calling for additional query and research, are not evidence establishing a basis for finding causation or aggravation in this case to establish entitlement to service connection.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  The probative VA medical opinions indicate that the suggestions of possible etiological links between psychiatric factors and cancers / cancer outcomes have not yet been demonstrated to the degree necessary to establish medical recognition of such a relationship or to support a finding that the Veteran's specific cancers were caused or aggravated by his specific PTSD.

The most probative and persuasive evidence on this matter indicates that the Veteran's cancers were unlikely to have been caused or aggravated by his service-connected PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against an award of entitlement to service connection for any cancer diagnosis on the secondary basis of causation or aggravation by service-connected PTSD.

The Board acknowledges that the August 2016 brief additionally asserts that "[t]he 2012 IOM update associates HPV with tonsil cancer," with a URL citation, and argues that "HPV is a venereal disease and the veteran's one known venereal infection was in service."  The argument proceeds to acknowledge that "[t]here seems to be no positive confirmation of HPV in the medical records present."  The Board notes that the Veteran's service treatment records document that he was treated for "gonorrheal urethritis" in December 1969, with no suggestion of HPV.  The Board finds that there is no basis presented for requesting a medical opinion regarding this theory of entitlement in this case; the evidence does not indicate that the Veteran had an HPV infection during service.

The Board notes that the August 2016 brief also contains the assertion that "VA made no effort to obtain ... unit records and reports," but the Board reads this contention as part of the brief's presentation of an argument seeking to establish "a procedural error ... that vitiates the finality of an RO decision for purposes of direct appeal" in connection with the attempt to revise a prior rating determination beyond the scope of the issues currently on appeal before the Board (as discussed in the introduction section, above).  The Board notes that the details of the Veteran's in-service exposures are not currently in significant controversy in this case and the Board does not find that additional development of service records is indicated for this appeal.

Additionally, the August 2016 brief asserts that "the entire VA part of the file is still NOT here now, as the veteran was apparently on pension in 2004."  The argument presented here is not entirely clear to the Board, but the Board observes that the Veteran's pension entitlement was established in a February 2004 RO rating decision and the basis for that decision appears to be appropriately documented in the contents of the claims-file available for review at this time.  Thus, the Board finds that no further development to complete the claims-file is indicated in this regard at this time.

The Board finds that the VA medical opinions present the most probative competent evidence on the questions of whether the Veteran's specific cancer diagnoses were causally linked to his military service (including in-service exposures), or caused or aggravated by his service-connected PTSD.  The Board finds that the VA medical opinions addressing these questions were based upon factors featuring the known pertinent medical principles, the details of the Veteran's history and diagnoses, the evidence cited by the appellant, and the identification of likely etiologies.  The Board finds the discussed analysis and the conclusions of the December 2016 and September 2017 VA medical opinions to be highly probative evidence in this case.  The VA medical opinions have been presented by medical doctors with pertinent expertise competent to provide such opinions, informed by review of the pertinent evidence of record (including the evidence cited by the appellant in support of the claim) in addition to the pertinent medical literature on these matters (including the articles cited by the appellant in support of the claim).  The Board finds that the VA medical opinions explain a rationale for each conclusion drawn with a discussion of medical principles and pertinent aspects of the evidentiary record.  Accordingly, the opinions are highly probative and persuasive on these matters.

The VA medical opinions weigh against finding that the Veteran's cancers were etiologically linked to his military service, and the VA medical opinions weigh against finding that the Veteran's cancers were caused or aggravated by his service-connected PTSD.  As the VA medical opinions weigh significantly against the appellant's claims and carry greater probative weight than the sum of any contrary evidence, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for the Veteran's cancers (specifically the primary diagnoses of tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma)) in this case.

Beyond the extent addressed by the VA medical opinions, the medical literature referenced by the appellant in support of the claim does not otherwise specifically address the Veteran's case with attention to the particular details and diagnoses of the Veteran's pertinent medical history.  The question of how the general medical information presented in the medical literature may be applied to determinations of the etiology of the Veteran's cancers feature medical questions, and the Board must rely upon competent medical evidence on such matters.  The competent and probative VA medical opinions directly discuss the pertinent medical literature and explain that the described information, in the context of this case, does not significantly support the appellant's claims.  The December 2016 VA medical opinion explains that the Veteran's in-service exposures are medically unlikely to have caused the Veteran's cancers, and the September 2017 VA medical opinion explains that the cited medical articles do not indicate any medically established probability that the Veteran's cancers have been caused or aggravated by service-connected PTSD.  Again, service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  The Board finds that the VA medical opinions persuasively explain the significance of the contents of the medical literature.  No comparably competent and probative medical opinion of record contradicts the VA medical opinions in these regards.

The Veteran's and the appellant's lay assertions that the Veteran's cancers were otherwise related to service or to his service-connected disabilities are not competent evidence.  Laypersons are competent to provide opinion evidence regarding the etiology of a disability in some instances.  However, the matters establishing specific diagnoses of cancer or establishing a nexus between a cancer diagnosis and a particular remote in-service events and exposures, or a specific psychiatric disorder, are medical questions beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered and discussed the probative evidence in this case pertinent to the appellant's contentions; the appellant has not otherwise submitted or identified any competent medical evidence indicating that the Veteran had a cancer pathology that may be etiologically linked to his military service or to his service-connected PTSD.

The Board is bound to apply the laws and regulations as they apply to the case, and the Board must rely upon the competent medical evidence to resolve questions of a medical nature.  In this case, the Veteran's cancers are not shown by medical evidence to have had onset during service or for many years following service, not shown to have been otherwise medically linked to any in-service causation (including in-service exposure to tactical herbicides), and not shown to have been caused or aggravated by his service-connected PTSD.  Because the most probative competent medical evidence indicates that the Veteran's cancers were not medically considered to be etiologically linked to service (including in-service exposure to tactical herbicides) nor to his service-connected disabilities (by causation or aggravation), the Board is unable to find that the criteria for an award of service connection are met in this case.  The Board wishes that an outcome more favorable to the appellant could have been reached.

In summary, the record shows that the Veteran's cancers manifested decades after the Veteran's service and are not shown by the competent medical evidence of record to be related to his service or to his service-connected disabilities.  The most probative competent evidence, featuring the VA medical opinions clearly addressing the medical questions in this case with a complete discussion of rationale, indicate that the Veteran's cancers were not caused or aggravated during his military service or by his service-connected disabilities.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the Veteran's cancers.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim for service connection for the Veteran's cancers must be denied.

Service Connection for the Cause of the Veteran's Death

The appellant further seeks to establish that the Veteran's death was caused by a service-connected disability.  The Veteran's death certificate, as amended in August 2014 (and submitted to VA in September 2014), indicates that the Veteran died in October 2012 from an oropharyngeal bleed due to or as a consequence of oropharyngeal cancer due to or as a consequence of squamous cell carcinoma of the esophagus.  No other condition was listed as contributing to death.  At the time of the Veteran's death, service-connection was in effect for PTSD, rated 100 percent disabling.  The December 2016 VA examiner explained that the "immediate cause of death was bleeding from the veteran's tonsillar cancer," citing "the death certificate as well as the discharge summary...."  The VA examiner further found that "[t]he esophageal cancer probably contributed to his death in that it would have made swallowing more difficult and affected his nutrition."

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse on the basis of a service-connected or compensable disability under 38 U.S.C. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).

A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant primarily contends that the Veteran's terminal cancer pathologies were service-connected disabilities.  As discussed above, the Board has determined that the appellant's claim seeking to establish entitlement to service connection for the Veteran's pertinent cancer diagnoses must be denied.  In light of that decision and the discussion of analysis above, the Board incorporates by reference the analysis of the denial of service connection for the cancer diagnoses and shall not revisit the question in full detail.  The Board has determined that the Veteran's cancers cannot be considered to have been service-connected disabilities for the purposes of considering the claim of entitlement to service connection for the cause of the Veteran's death.  

As service connection is not warranted for the Veteran's cancer diagnoses, service connection for the cause of the Veteran's death cannot be awarded on the basis of those cancer diagnoses.  Neither the appellant's contentions nor any other evidence of record raises a question of whether any disability other than the above-discussed cancers and the established service-connected PTSD was a service-connected cause of the Veteran's death.  The Board must consider whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause death.  There is no indication of record that the Veteran's PTSD caused or contributed to the Veteran's death.  

The August 2016 brief from the appellant's representative raises arguments that direct the Board's attention to pertinent medical questions in this case.  The appellant's representative directs attention to the provisions of 38 C.F.R. § 3.312(c)(3) directing that:

diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

The August 2016 brief argues that the Veteran's service-connected PTSD was a disease involving active processes that affect vital organs, specifically identifying the brain.  The August 2016 brief further notes that the Veteran's service-connected PTSD was rated 100 percent disabling at the time of his death, and that 38 C.F.R. § 3.312(c)(3) provides that: "Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed."  Consideration of this argument raises important medical questions centering on the matter of determining whether the Veteran's PTSD was a disease involving active processes that affect vital organs.  The Board's September 2016 remand sought a competent medical opinion addressing these questions.

In the December 2016 VA medical opinion, the authoring examiner explains that "[t]he brain is considered a vital organ as it is an organ that people cannot live without," and that review of the evidence demonstrated that "the veteran had difficulty with sleep, memory and concentration due to his PTSD.  These would be considered active processes of the brain."  However, the VA examiner found "no evidence in the medical records that any other 'vital organs' [were] affected by 'active processes' of the Veteran's PTSD," noting that the "veteran had a history of hypertension, dyslipidemia, arthritis, gastric ulcer and chronic back pain.  None of these would have been caused or made worse by the PTSD with the possible exception of the ulcer and hypertension."  With regard to the possible exceptions, the VA examiner explained that "[h]is blood pressure was well controlled without medication in 2004 during treatment for cancer while his ulcer was apparently treated with use of omeprazole making both conditions, in practice, unlikely to have been made worse by PTSD."  Significantly, the VA examiner then concluded that "[w]hile the veteran was clearly debilitated by his service connected PTSD," it is nevertheless "less likely as not that [it] resulted in [] debilitating effects and general impairment of health associated with the PTSD of an extent that would have render[ed] the veteran 'materially less capable of resisting the effects of other disease or injury primarily causing death.'"  In support of this conclusion, the VA examiner cites the details of the Veteran's cancer treatments: "The veteran underwent relatively harsh treatment [when "diagnosed with cancer of the tonsils in 2003"] that included two rounds of radiation and chemotherapy which would indicate that he was able to do what was necessary to have a chance at having a cure for this advanced disease," and "[h]e also underwent radiation therapy for his esophageal cancer."

The Board finds that the December 2016 VA medical opinion is competent evidence informed by the pertinent facts and presented with a well-explained rationale on this matter.  Accordingly, the Board finds the opinion probative on this question.  As the December 2016 VA medical opinion is not contradicted by any comparably probative competent evidence, the Board finds that the December 2016 VA medical opinion is persuasive in finding that the Veteran's PTSD did not render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  Therefore, service connection for the cause of the Veteran's death cannot be granted on this basis.

The August 2016 brief further argues that the Veteran's service-connected PTSD may otherwise be considered to have been a medical contributing cause of the Veteran's death and/or to have casually contributed to or aggravated his death-causing cancer.  In this regard, the August 2016 brief includes, as an attachment, a printed abstract from a March 2009 medical article entitled "Psychological distress and cancer mortality" from the Journal of Psychosomatic Research.  The abstract begins with the contextual sentence: "Psychological distress, such as ongoing depression and anxiety-related symptomatology, has been associated with a higher risk of incident cancer and poorer survival...."  The abstract presents a conclusion that "Psychological distress was a predictor of cancer mortality...."  

The representative's May 2017 brief directed attention to the abstract of a 2011 medical journal article entitled "Relationship between cancer and psychology: an updated history" which includes the authors' statement: "Our observations, in accordance with other research studies, confirm the importance of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pubmed/22023757 .)

Another medical journal article abstract cited by the representative's brief features a 2010 article entitled "Impact of stress on cancer metastasis," and includes the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  (The brief cites the article at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3037818/ .)

The Board's prior remands have directed development of medical opinions to address the medical questions raised by the appellant's contentions.  The December 2016 VA examiner's report concluded that "[i]t is less likely as not that the veteran's service-connected PTSD caused or materially contributed to the veteran's death, taking into consideration the articles submitted by the appellant [as of December 2016]."  The VA examiner notes that "[t]he August 2016 Brief has an article [] whos[e] abstract concludes 'Psychological distress was a predictor of cancer mortality, especially in lung cancer.  The presence of participants with cancer history in community-based cohorts may overestimate the association between psychological distress and subsequent cancer mortality.'"  The VA examiner noted that "[t]he whole article was reviewed," and explained that "the article states 'Psychological distress was more strongly associated with increased cancer mortality in participants with cancer history than in those without.'  Reverse causality is more likely to have influenced this finding, since a previous diagnosis of cancer may have a critical impact on baseline psychological distress.'"  The VA examiner explained: "In other words, it may be the cancer diagnosis causing the distress and not the distress causing the cancer."  The VA examiner also noted that "[t]he last sentence [cites] an article in the journal Cancer that is entitled 'Emotional well-being does not predict survival in head and neck cancer patients: a Radiation Therapy Oncology Group study."  (This implies that even any suggested link is unsupportive of the claim in the Veteran's case inasmuch as the Veteran's cancer involved the head and neck, for which emotional well-being did not predict survival.)

A September 2017 VA medical opinion addresses the appellant's contention that the Veteran's cancers may have been caused or aggravated by his service-connected PTSD.  The December 2017 VA medical opinion explains that "PTSD is not an established risk factor" for either of the Veteran's cancers, citing the known risk factors identified in current medical literature (featuring "UpToDate, Epidemiology" research through the year 2017).  The VA examiner noted that whereas "PTSD is not an established risk factor" for either cancer, "the Veteran did have a well-established non-service-connected risk factor" for both cancers, specifically: "his decades of smoking."  On this basis, the VA examiner finds that "[b]ased on review of [the] body of evidence and relevant medical literature and in accordance with accepted medical principles, it is my professional opinion that it is LESS likely than not that any of the Veteran's cancer diagnoses were caused by the Veteran's service-connected PTSD."

The September 2017 VA medical opinion additionally finds, based upon the same research avenues, that "it is LESS likely than not that [the] Veteran's cancer diagnoses [were] aggravated by (any increase in severity due to) the Veteran's service-connected PTSD."  The VA examiner explains that "[t]he fact that PTSD is not an etiology of his cancers makes it less likely that it would aggravate his two cancers," and that "UpToDate" research confirmed that "PTSD is not a described prognostic risk factor" for the cancers.

The September 2017 VA medical opinion specifically discusses the 2011 medical journal article cited by the appellant, entitled "Relationship between cancer and psychology: an updated history" that includes that authors' statement: "Out observations, in accordance with other research studies, confirm the important of the influence of depression, linked to neuroendocrine stress, on the enhancement of cancer pathogenesis by inhibiting anti-tumor immune responses."  The VA examiner discusses that the cited article "is an overview of biological processes potentially affected by chronic stress.  The article[] goes on to theorize how these biological processes could affect cancer metastasis."  The VA examiner explains: "Informational reviews such as this article are considered the lowest level of evidence for establishing causality."  Furthermore, the VA examiner explains that "[t]he article specifically discusses neither esophageal/tonsillar cancer nor PTSD," and "[t]he authors acknowledge, 'further research is needed.'"  Thus, the VA examiner concludes that "[t]he article does not establish that this Veteran's PTSD impacted either his tonsillar or esophageal cancer."

The September 2017 VA medical opinion also specifically discusses the 2010 article cited by the appellant entitled "Impact of stress on cancer metastasis," which includes the authors' statement: "epidemiological and clinical studies over the past 30 years have provided strong evidence for links between chronic stress, depression and social isolation and cancer progression."  The executive summary of the cited article states: "Collective evidence points to a prominent role for chronic stress in cancer growth and metastasis."  The VA examiner notes that this article was "published as an editorial" and "is an historical review of theories and cellular observations related to stress hormones, the immune system, and cancer biology."  The VA examiner explains, citing principles of medical research, that "[t]his type of article does not establish causality."  Additionally, the VA examiner explains that "[t]he article specifically discusses neither esophageal/tonsillar cancer nor PTSD," and that "[t]he authors acknowledge, 'whether psychological stress increases the risk of developing cancer, however, remains unclear.'"  Thus, the VA examiner concludes that "[t]he article does not establish that this Veteran's PTSD impacted either his tonsillar or esophageal cancer."

The Board finds that the December 2016 and September 2017 VA medical opinions persuasively explain that the Veteran's service-connected PTSD is not medically indicated to have caused or aggravated his death (or the cancer pathologies that caused his death).  The Board finds that the VA medical opinions are generally consistent with the rest of the medical evidence of record, and persuasively explain the conflict with the contrary suggestions of record.  The Board finds no contrary medical opinion of record of comparable probative value, as no contrary opinion of record presents a competent medical explanation of the significance of the specific details of the Veteran's particular medical history, and no contrary opinion of record presents a competent and thorough explanation of the significance of the medical principles and the contents of the cited medical literature in this case.  The Board finds that the medical literature cited by the appellant, and explained by the VA medical opinions in the context of this particular case, is substantially outweighed in probative value by the VA medical opinions.

The Board finds that the most probative evidence on this question is the December 2016 and September 2017 VA medical opinions that, in contrast to any contrary evidence of record, specifically address the Veteran's cancer diagnoses and PTSD diagnosis with clear explanations of the state of pertinent medical knowledge pertinently tailored to the facts of the Veteran's case.  The VA medical opinions have been presented by medical doctors with pertinent expertise competent to provide such opinions, informed by review of the pertinent evidence of record in addition to the pertinent medical literature on these matters (including evidence cited by the appellant in support of the claim).  The VA medical opinions explain a rationale for each conclusion drawn with a discussion of medical principles and pertinent aspects of the evidentiary record.  The VA medical opinions persuasively explain that current medical principles and medical knowledge do not significantly support the appellant's theory in this case, including with specific consideration of the articles submitted in support of the claim on appeal.

The Board notes that articles suggesting the possibility of a medical relationship between psychiatric factors and cancer / mortality, calling for additional query and research, is not evidence establishing a basis for finding causation or aggravation in this case to establish entitlement to service connection.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  The probative VA medical opinions indicate that the suggestions of possible etiological links between psychiatric factors and cancers / cancer outcomes have not been demonstrated to the degree necessary to establish medical recognition of such a relationship or to support a finding that the Veteran's specific cancers were caused or aggravated by his specific PTSD.

After consideration of the medical literature cited by the appellant, and the discussion of the matter addressing that medical literature in the more probative VA medical opinions, there is otherwise no evidence indicating that the service-connected PTSD caused or contributed to causation of the Veteran's death.  There remains no medical or scientific evidence of significant probative value in this case that shows that the Veteran's service-connected PTSD was a contributory cause of death.  PTSD is the only established service-connected disability.  The most probative and persuasive evidence on this matter indicates that the Veteran's PTSD was not a principal or a contributory cause of his death.  No cause of the Veteran's death is shown to be a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against an award of entitlement to service connection for the cause of the Veteran's death.

The Board acknowledges the appellant's expressed belief that her husband's death was due to a service-connected disability; however, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, identifying the diagnostic nature and etiology of the cause of the Veteran's death, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377.  For these reasons, the record does not support a finding that the Veteran's death was causally linked to any service-connected disabilities.

In summary, the competent and probative evidence of record does not show that the Veteran's death was in any way related to his active duty service, including his in-service exposures and his service-connected PTSD.  The most probative competent evidence of record weighs against finding that a service-connected disability (or a disability that warranted service connection) was a cause of his death.  In the absence of a showing that a disability incurred in or aggravated by service was either the principal or primary cause of death, or that it was a contributory cause of death, service connection for the cause of the Veteran's death is not warranted.

The Board is very sympathetic to the appellant concerning the loss of her husband, the Veteran, but for the foregoing reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

Entitlement to SMC based on the need for Regular Aid and Attendance or at the Housebound Rate

If a veteran has a single service-connected disability rated as 100 percent disabling, he is entitled to compensation benefits at the "housebound" rate if he: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance (A&A) of another person.  SMC at the A&A rate is warranted if the Veteran, as a result of service connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a).  Those criteria include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance.  The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed.  However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient.

In this case, the testimony and evidence of record makes it clear that the Veteran was in need of aid and attendance during his terminal illness during the pendency of this claim.  However, the Board finds that the evidence shows that this need was due to nonservice-connected cancer pathologies for which the appellant has been seeking service connection in this appeal.  Because the claims seeking to establish entitlement to service connection for the Veteran's cancer diagnoses have been unsuccessful in this case, the only service-connected disability for consideration is the Veteran's PTSD.  

The Board notes that the Veteran's claim for SMC during his lifetime did not specifically assert that his service-connected PTSD alone qualified for the A&A or housebound rate of benefit.  Rather, the Veteran's January 2011 claim was filed in the midst of the pendency of his claims asserting entitlement to service connection for his cancer diagnoses, and the Veteran's January 2011 SMC claim referred to his "service-connected disabilities," referring to multiple contemplated "disabilities" with the plural form of the word.  (He stated: "I am filing a claim for special monthly compensation for aid and attendance due to my service connected disabilities.")  The wording of the Veteran's claim does not suggest any testimony or assertion specifically indicating that the single disability of PTSD, considered alone, rendered him in need for A&A or rendered him housebound; rather, the claim asserted that the multiple "disabilities" he believed to be service-connected at that time collectively met the criteria for the sought SMC.

Nevertheless, the Board has carefully considered the appellant's testimony during the August 2015 Board hearing in which she suggested that the memory deficits associated with the service-connected PTSD made the Veteran unable to reliably take his medications without reminders.  The appellant's testimony at the Board hearing also suggested that the Veteran experienced some suicidality that made it inadvisable to leave him unattended.  The appellant explained that she provided substantial aid and attendance to the Veteran to support his needs, including twice quitting jobs for this purpose.

The Board notes that the appellant's testimony specifies that her attending to the Veteran due to concern regarding potential self-harm was during a time when "he wasn't getting [] 100 percent then."  Notably, the Veteran was awarded entitlement to a 100 percent rating for his PTSD in a September 2007 RO rating decision.  Thus, the period described by the appellant in this regard ("when his doctor at Myrtle Beach Clinic [said] he don't need to be left by himself") at least began prior to the pendency of the January 2011 SMC claim on appeal.  This instance was described by the appellant as "the first time I quit" a job to attend to the Veteran full-time, but the testimony indicates that this period ended and the appellant returned to work prior to "the second time," when she quit a job to attend to the Veteran due to "his cancer."

Nevertheless, the Board understands that the appellant's PTSD-related concerns regarding the risks of leaving the Veteran unattended may have still been present or may have reemerged during the period contemplated by the January 2011 SMC claim.  The Board finds that these concerns, while undoubtedly significant and understandable, do not appear to meet the criteria for the SMC award sought in this case.  There is no suggestion in this case that the Veteran's PTSD, considered alone, rendered the Veteran (1) unable to dress or undress himself or to keep himself ordinarily clean and presentable; (2) in frequent need of adjustment of any special prosthetic or orthopedic appliances; (3) unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or (4) unable to attend to the wants of nature.  The evidence, and the appellant's statements, describe the Veteran needed assistance for the types of concerns listed above, but the medical evidence of record attributes this to non-service-connected disabilities (featuring cancer and back pain).  Significantly, no evidence of record explains how such assistance was made necessary by virtue of the impairments associated with PTSD; no evidence of record otherwise demonstrates that the Veteran's PTSD produced impairments of these particular types.  See 38 C.F.R. § 3.352.

The appellant's contentions suggest an argument that the PTSD resulted in a mental incapacity that required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  However, the testimony regarding the Veteran's PTSD symptoms does not describe a requirement for the Veteran to be protected against the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352.  The Board understands the appellant's contentions, and recognizes the importance of her role taking responsibility for the Veteran's medications and for monitoring his well-being.  Unfortunately, for the purposes of meeting the regulatory criteria for the additional award of SMC sought in this appeal (beyond the Veteran's compensation associated with the 100 percent rating for PTSD), the evidence and testimony simply does not show a PTSD-specific impairment that rendered the Veteran in need of protection against hazards or dangers incident to his daily environment.

Significantly, a December 2010 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" is of record, and identifies the Veteran's limitations pertinent to rendering him housebound or in need of A&A.  The December 2010 medical report clearly identifies that the Veteran's limitations in this regard were specifically associated with "Throat CA" and "lower back pain."  The Veteran's significant impairments documented in that examination report are not suggested to be associated with his service-connected disability of PTSD in this evidence.  The December 2010 VA examination report was prepared by a medical doctor competent to provide medical evidence, was informed by examination of the Veteran, and focused specifically upon the purpose of addressing the medical questions central to this claim.  The Board finds that this December 2010 VA examination report is highly probative evidence indicating that the Veteran's impairments pertinent to rendering him in need of A&A or housebound status were attributable to nonservice-connected disabilities rather than to his service-connected PTSD.  As there is no comparably probative evidence that contradicts the December 2010 VA examination report in this regard, the Board finds the December 2010 VA examination report constitutes persuasive evidence weighing against the claim for SMC in this case.

The evidence of record does not indicate that the Veteran's service-connected PTSD, considered alone, manifested in impairment qualifying for SMC based on the need for A&A or at the housebound rate.  Accordingly, the Board concludes that at no time pertinent to this appeal have the criteria for special monthly compensation been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

The Board's denial of this claim reflects only a finding that the Veteran's pertinent incapacity that might meet the criteria for the sought SMC award was not the result of his service-connected PTSD.  The Board emphasizes that it is clear that the appellant provided much needed aid and attendance to care for and protect the Veteran when he was severely vulnerable and ill.  The Board merely finds that the pertinent impairments in this regard were the result of non-service-connected disability featuring his cancer pathologies and associated complications of the cancer.



ORDER

Service connection for the Veteran's cancer diagnoses (tonsillar squamous cell carcinoma and esophageal squamous cell carcinoma) is denied.

Service connection for the cause of the Veteran's death is denied.

SMC based on the need for the aid and attendance of another or by reason of being housebound is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


